DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/24/2021 and 8/27/2021 have been considered by the examiner. 
Response to Arguments
4.	Applicant’s arguments and declaration, filed 8/27/2021 have been fully considered and are persuasive.  Thus, the previous prior art rejection has been withdrawn. 
Reasons for Allowance
5.	Claims 1-2, 4-10, and 27-36 are allowed.  
6.	The following is an examiner’s statement of reasons for allowance:  
7.	The closest prior art of record is Frattini et al. (PG Pub U.S 2002/0163990) and

Gross et al. (PG Pub U.S 2009/0241985).  

8.	Frattini teaches a submersible ultrasonic cleaning system comprising: a frame assembly comprising inner walls, wherein a cleaning zone is disposed inwardly of the inner walls, wherein the cleaning zone is configured to accommodate a nuclear fuel assembly therein; and a plurality of ultrasonic transducers, each of which being arranged to transmit ultrasonic energy from the 
9.	Frattini fails to teach each of the plurality of ultrasonic transducers bonded to one of the inner walls with a polyurethane adhesive and/or a two part epoxy adhesive to form a plurality of radiating surfaces.  
10.	Gross teaches a submersible ultrasonic cleaning system comprising: a frame assembly comprising inner walls, wherein a cleaning zone is disposed inwardly of the inner walls, wherein the cleaning zone is configured to accommodate a fuel assembly therein; and a plurality of ultrasonic transducers, each of which are arranged to transmit ultrasonic energy from the plurality of ultrasonic transducers into the cleaning zone.  
11.	Gross fails to teach each of the plurality of ultrasonic transducers bonded to one of the inner walls with a polyurethane adhesive and/or a two part epoxy adhesive to form a plurality of radiating surfaces. 
12.	Thus, the prior art of record does not fairly teach or suggest a submersible ultrasonic cleaning system as in the context of claim 1.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714